Citation Nr: 1204947	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  05-17 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for degenerative arthritis of the lumbar spine (low back disability). 

2.  Entitlement to a rating in excess of 30 percent for arthritis of the right knee prior to February 28, 2006, and in excess of 30 percent as of May 1, 2007, status post total knee replacement. 

3.  Entitlement to a rating in excess of 20 percent for arthritis of the left knee prior to April 3, 2007, and in excess of 30 percent as of June 1, 2008, status post total knee replacement. 

4.  Whether the rating reduction from 20 to 0 percent effective September 1, 2009 for gout of the bilateral great toes was proper.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for a bilateral hearing loss disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to June 1991.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in December 2003, January 2009, and June 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The December 2003 rating decision increased the rating for the Veteran's low back disability from 10 percent to 20 percent, and continued the 20 percent ratings for his bilateral knee disabilities.  The January 2009 rating decision denied service connection for tinnitus and hearing loss.  The June 2009 rating decision decreased the evaluation of the Veteran's gout of the bilateral great toes from 20 percent to 0 percent effective September 1, 2009. 

The Board notes that in an April 2005 rating decision, the evaluation of arthritis of the right knee was increased from 20 percent to 30 percent disabling effective May 23, 2003, the date of the Veteran's claim for an increased rating.  In a June 2006 rating decision, a temporary 100 percent rating was assigned for a total right knee replacement effective February 28, 2006.  A 30 percent rating was assigned for residuals of the total right knee replacement effective May 1, 2007.  A December 2007 rating decision granted a total temporary 100 percent rating for a total replacement of the left knee.  A 30 percent rating was assigned for residuals of the total left knee replacement effective June 1, 2008.  Because the increased ratings assigned to the Veteran's bilateral knee disabilities do not represent a grant of the maximum allowable benefits, the evaluations of these disabilities remain on appeal. See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The Veteran testified at a September 2011 hearing before the undersigned, which was held at the RO.  A transcript of the hearing has been associated with the claims file.

In a July 2010 statement, the Veteran requested reconsideration of that part of a June 2010 rating decision which continued 10 percent ratings for peripheral neuropathy of the bilateral lower extremities, denied service connection for sleep apnea, and denied entitlement to a total disability rating based on individual unemployability (TDIU).  A July 2010 notation by the RO, which is affixed to an unrelated October 2010 claim, confirms that the Veteran wished to have the June 2010 rating decision reconsidered.  Accordingly, the Board concludes that the Veteran has not appealed this decision and therefore the Board does not have jurisdiction over these issues.  Nevertheless, the claims file does not reflect that these claims were reconsidered by the RO, as requested by the Veteran.  As such, these issues are REFERRED to the agency of original jurisdiction (AOJ) for reconsideration.  

The Board notes that additional evidence has been associated with the claims file since the increased rating claims for a low back disability and disabilities of the bilateral knees were last considered by the RO in a June 2008 supplemental statement of the case (SSOC).  The Veteran has not waived his right to initial consideration of this evidence by the AOJ.  See 38 C.F.R. § 20.1304(c) (2011) (providing that any pertinent evidence accepted directly at the Board must be referred to the AOJ for initial review unless this procedural right is waived by the appellant).  As these claims must be remanded for further development, the AOJ will have an opportunity to consider this additional evidence in the first instance.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the delay, the Veteran's claims must be remanded for further development and to ensure that all due process requirements have been satisfied. 

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to assist the veteran in the development of a claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The duty to assist includes conducting a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Where the evidence of record does not reflect the current state of the veteran's disability, a new VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

The Veteran's disabilities of the low back and bilateral knees were last examined by VA in May 2008.  These examinations are now about four years old and may not reflect the current severity of these disabilities.  Indeed, according to the Veteran, since these examinations were performed he had sought medical retirement from his job in part due to his bilateral knee disabilities.  Accordingly, remand of these claims is warranted to afford the Veteran a current VA examination.  See id.

The Board also finds that the service connection claims for tinnitus and bilateral hearing loss must be remanded for the issuance of a statement of the case (SOC).  See 38 C.F.R. §§ 19.26(d), 19.29.  In this regard, a January 2009 rating decision denied, in pertinent part, service connection for tinnitus and a bilateral hearing loss disability.  In a February 2009 statement, the Veteran expressed disagreement with these denials and submitted additional argument and evidence in support of these claims.  The Board finds that this statement constituted a valid and timely notice of disagreement (NOD) with regard to the January 2009 rating decision.  See 38 C.F.R. §§ 20.201, 20.302 (2011).  Indeed, in a July 2009 statement, the Veteran requested that a Decision Review Officer (DRO) review his tinnitus and hearing loss claims, thus confirming that he desired appellate review.  The claims file does not reflect that the Veteran's NOD has been addressed by the RO or that the Veteran has withdrawn this appeal.  Accordingly, the claims for tinnitus and bilateral hearing loss are in appellate status and must be remanded so that the RO may provide the Veteran with an SOC.  See 38 C.F.R. §§ 19.26(d), 19.29; Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16- 92).  However, the issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

The issue of whether the rating reduction from 20 percent to 0 percent for gout of the bilateral great toes was proper must also be remanded for the issuance of an SOC.  In this regard, a June 2009 rating decision effectuated the proposed rating reduction of the Veteran's gout from 20 percent to 0 percent.  In a July 2009 statement, the Veteran expressed disagreement with the June 2009 rating decision and requested DRO review.  He reiterated his disagreement in a March 2010 statement.  The claims file does not reflect that this appeal was addressed by the RO or withdrawn by the Veteran.  Accordingly, remand is warranted so that the RO may provide the Veteran with an SOC on this issue.  See 38 C.F.R. §§ 19.26(d), 19.29; Manlincon, 12 Vet. App. at 240-41 (1999).  However, the issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood, 10 Vet. App. at 97; Archbold, 9 Vet. App. at 130.

The AOJ should also take this opportunity to obtain the Veteran's recent outstanding VA treatment records from 2010 to the present. 

Accordingly, the case is REMANDED for the following actions:

1. The Veteran's outstanding VA treatment records from 2010 to the present should be obtained and associated with the claims file.

2. The Veteran should be scheduled for an appropriate VA examination to identify and evaluate all impairment involving his service-connected arthritis of the lumbar spine, to include any associated neurological abnormalities.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  

All tests and studies deemed helpful by the examiner should be conducted and all clinical findings reported in detail.  The examiner must conduct repetitive testing of ranges of motion (to include at least three repetitions, if possible) and specify the Veteran's ranges of motion in the examination report.  The examiner must state whether there is objective evidence of pain on motion and at what point it begins, and whether weakened movement, excess fatigability, and/or incoordination are present.  The examiner must also state whether, and to what extent, the Veteran experiences additional functional loss during flare-ups or with repeated use of the lumbar spine.  The examiner should express such functional losses in terms of additional degrees of limited range of motion if it is possible to do so without resorting to speculation.  

The examiner should also address whether the Veteran has a history of incapacitating episodes during the pendency of this claim.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a Note (1).

The examiner must also determine whether the Veteran has any neurological abnormalities associated with his low back disability.  

Finally, the examiner should discuss the extent of the Veteran's functional impairment resulting from his service-connected low back disability.  The examiner should give a complete rationale for any opinions expressed.   

3.  The Veteran should be scheduled for an appropriate VA examination to identify and evaluate all impairment involving his service-connected residuals of bilateral knee replacements.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  

All tests and studies deemed helpful by the examiner should be conducted and all clinical findings reported in detail.  The examiner must conduct repetitive testing of ranges of motion (to include at least three repetitions, if possible) and specify the Veteran's ranges of motion in the examination report.  The examiner must state whether there is objective evidence of pain on motion and at what point it begins, and whether weakened movement, excess fatigability, and/or incoordination are present.  The examiner must also state whether, and to what extent, the Veteran experiences additional functional loss during flare-ups or with repeated use of the knees.  The examiner should express such functional losses in terms of additional degrees of limited range of motion if it is possible to do so without resorting to speculation.  

The examiner must also address whether any of the following are present:
* Arthritis of one or both knees (as shown by x-ray studies)[if applicable]
* Recurrent subluxation or lateral instability of one or both knees, and whether it is slight, moderate, or severe. 
* Dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint of one or both knees.  
Finally the examiner should discuss the extent of the Veteran's functional impairment resulting from his service-connected bilateral knee disabilities.  The examiner should give a complete rationale for any opinions expressed.   

4. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the AOJ should readjudicate the claims on the merits.  The AOJ should consider all evidence associated with the file since the June 2008 SSOC.  If the benefits sought are not granted, the Veteran and his representative should be furnished an SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


5. The Veteran should be provided with an SOC addressing his service connection claims for tinnitus and a bilateral hearing loss disability.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.

6. The Veteran should be provided with an SOC addressing whether the rating reduction of his gout of the bilateral great toes from 20 percent to 0 percent was proper.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


